The IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


SETH ANDREW WOODRUFF,

             Appellant,

 v.                                                   Case No. 5D16-3613

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed October 6, 2017

Appeal from the Circuit Court
for Volusia County,
Terence R. Perkins, Judge.

Seth Andrew Woodruff, Perry, pro se.

James S. Purdy, Public Defender, and Ali L.
Hansen, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm without prejudice to the defendant to file a proper motion under Florida

Rule of Criminal Procedure 3.850.

      AFFIRMED.

SAWAYA, TORPY, and EVANDER, JJ., concur.